Exhibit 10.29
 


AMENDED AND RESTATED SUPPLY AGREEMENT


AMENDED AND RESTATED SUPPLY AGREEMENT dated as of December 3, 2004, by and
between DISCOVERY LABORATORIES, INC. (“Seller”) and LABORATORIOS DEL DR. ESTEVE,
S.A., a company organized and existing under the laws of Spain (“Buyer”).
 
WHEREAS, Seller and Buyer are parties to a Amended and Restated Sublicense and
Collaboration Agreement (the “Revised Collaboration Agreement”) dated as of the
date hereof pursuant to which Buyer and Seller have agreed to collaborate in a
product development, commercialization and marketing effort for the Licensed
Products (such term and other capitalized terms used and not otherwise defined
herein having the meanings assigned to them in the Revised Collaboration
Agreement); and
 
WHEREAS, Buyer hereby agrees to purchase one hundred percent (100%) of its
requirements of Licensed Products from Seller, and Seller hereby agrees to
supply one hundred percent (100%) of Buyer’s requirements of Licensed Products,
pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants set forth below, Seller and Buyer mutually agree as
follows:
 
ARTICLE I
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Current Good Manufacturing Practices” or “cGMP” shall mean (i) with respect to
the United States, the good manufacturing practices required by the FDA and set
forth in the Federal Food, Drugs and Cosmetics Act or FDA regulations, policies
or guidelines in effect at a particular time for the manufacture, testing and
quality control of pharmaceutical materials and (ii) with respect to any other
country of the Licensed Territory, the standards for the manufacture and testing
of pharmaceutical materials that are imposed by any regulatory authority having
jurisdiction.
 
 

--------------------------------------------------------------------------------


 
“Cost of Goods” means the costs incurred (including, without limitation, costs
incurred with respect to Unrelated Third parties) for the Manufacture of
Licensed Product (including, for the avoidance of doubt, the Manufacture of any
device and related apparatus for administration thereof) for the Licensed
Territory, all direct costs, and a reasonable fully-absorbed allocation of
indirect and overhead expenses directly attributable to the Manufacture of the
Licensed Product for the Licensed Territory. Direct costs shall include, without
limitation, raw materials, equipment and labor and costs of plant operations,
and plant support services. Indirect and overhead expenses shall include,
without limitation, indirect charges incurred by or on behalf of Seller in
connection with Manufacturing process improvements, spoilage, waste, storage,
manufacturing scale up, Manufacturing site qualification, RA, QA and QC
(including testing), supply chain management, capital equipment, customs duties
or excise taxes, costs for plant operations and support services (including
utilities, maintenance, engineering, designing, redesigning, safety, human
resources, finance, and plant management) and similar activities to the extent
reasonably allocated to the Licensed Product in the Licensed Territory including
depreciation and amortization of capitalized costs of any of the foregoing;
provided, that the royalties, if any, payable by Seller to its licensor(s) shall
be deemed to not be a component of Cost of Goods. All components of Cost of
Goods shall be allocated on a basis consistent with United States GAAP and
consistent with the cost accounting policy applied by Seller to other products
that it produces and, if it does not Manufacture any other products, consistent
with the industry standard. The parties will endeavor in good faith to establish
a “standard cost” per unit for purposes of ongoing cost accounting and invoicing
purposes, which “standard cost” shall be reviewed and updated periodically as
appropriate. The parties shall reconcile the standard cost charges against the
standard cost per unit actually paid by Buyer and appropriate credit or payment
shall be made to effect such reconciliation as directed by the Steering
Committee not less than annually.
 
“Facility” means an Owned Facility or a Contract Facility (in each case as
defined in Section 3.1).
 
“First Commercial Sale” shall mean the first commercial sale by Buyer, its
Affiliates or sublicensees of any Licensed Product following final EMEA or other
regulatory approval required to market such Licensed Product commercially in the
Licensed Territory for use in humans.
 
“Licensed Product Purchase Price” shall mean, on a Licensed Product-by-Licensed
Product basis, the sum of (i) Cost of Goods together with any markup as set
forth in Section 2.2; and (ii) appropriate insurance, freight charges and, where
applicable, custom duties.
 
“Manufacture” or “Manufacturing” shall mean manufacturing, filling, processing,
testing, engineering, designing, redesigning, packaging, storing, quality
control, quality assurance, releasing, disposing, handling, shipping, and all
other activities undertaken or required to be undertaken in order to manufacture
and supply Licensed Product in its final packaging (including, without
limitation, package inserts and components reasonably necessary for sale of the
finished Licensed Product to the ultimate consumer) and related devices and
apparatus for administration thereof.
 
 
2

--------------------------------------------------------------------------------


 
 
“Net Sales” shall mean that sum determined by deducting from the gross amount
billed for Licensed Products by the Buyer or any of its Affiliates or
sublicensees in an arms length transaction to customers, that are Unrelated
Third Parties of the Buyer or of any of its sublicensees;
 
(i)
transportation charges or allowances, including freight pickup allowances, and
packaging cost, if any;

     

(ii)
trade, quantity or cash discounts, services allowances and independent broker’s
or agent’s commissions, if any, allowed or paid;

     

(iii)
credits or allowances for the Licensed Products, if any, given or made on
account of price, adjustments, returns, bad debts, off-invoice promotional
discounts, rebates, chargebacks, any and all federal, state or local, government
rebates or discounts whether in existence now or enacted at any time during the
term of this Agreement, volume reimbursements, the gross amount billed and
collected for rejected Licensed Products or Licensed Products subject to recall
or destruction (voluntarily made or requested or made by an appropriate
government agency, sub-division or department); and

     

(iv)
any tax, excise or other governmental charge upon or measured by the production,
sale, transportation, delivery or use of the Licensed Product;

     

(v)
in each case determined in accordance with generally accepted accounting
practices.



“Specifications” shall mean the Licensed Product specifications contained in the
registration dossier of the Licensed Product as approved by the EMEA and the
other regulatory authorities having jurisdiction in the Licensed Territory, as
the same may be amended from time to time in accordance with applicable
regulatory procedures.
 
“Transfer Price” shall mean as defined in Section 2.2.
 
“Unrelated Third Parties” shall mean Persons other than Buyer and Seller and
Affiliates and sublicensees of Buyer and Seller or any other related Persons and
shall include hospital formularies and other similar critical and therapeutic
care providers who typically purchase and administer products and therapies such
as the Licensed Products.
 
ARTICLE II
PURCHASE AND SALE OF PRODUCTS
 
Section 2.1. Purchase and Sale; Delivery; Acceptance or Rejection. (a) Seller
agrees to sell to Buyer such quantities of Licensed Products, manufactured in
conformity with cGMP and meeting the Specifications, as Buyer may order in
accordance with the terms and conditions of this Agreement. Subject to the
provisions of Section 7.2 hereof, so long as this Agreement shall remain in
effect, Buyer agrees, for itself and its Affiliates and sublicensees, to satisfy
solely through the purchase of Licensed Products from Seller under this
Agreement one hundred percent (100%) of Buyer’s and its Affiliates’ and
sublicensees’ requirements for Licensed Products.
 

 
3

--------------------------------------------------------------------------------


(b) Purchase orders issued by Buyer to Seller with respect to purchases of
Licensed Products shall be subject to, and governed exclusively by, the terms of
this Agreement. Buyer agrees not to issue to Seller any purchase order
containing terms different from those set forth herein and further agrees that
no shipment of Licensed Product by Seller in accordance with a nonconforming
purchase order shall be deemed to be acceptance of any terms of such purchase
order conflicting with the terms of this Agreement except to the extent such
conflicting terms are initialed by Seller with the words “change accepted”
written thereon by Seller. Except as aforesaid, this Agreement shall override
all other conflicting terms of purchase and/or sale contained in any purchase
and/or sale document generated by Seller or Buyer.
 
(c) Subject to paragraphs (d) and (e) below, all Licensed Product sold to Buyer
hereunder shall be delivered FCA Seller’s Facility or distribution warehouse
(Incoterms 2000). Seller shall assist Buyer in arranging transportation in the
manner specified by Buyer, in accordance with applicable regulatory
requirements, to any destinations specified in writing from time to time by
Buyer.
 
(d) Buyer shall bear all costs and expenses relating to transportation and
delivery to Buyer’s designated distribution sites in the Licensed Territory
(including without limitation all freight charges, customs, duties, taxes,
insurance premiums and all expenses relating to validation of
temperature-controlled shipment conditions), regardless of whether Seller
delivers the Licensed Products to Buyer from Seller’s Facility or distribution
site/ warehouse whether in Europe or the United States; provided, however, that
in the event that Seller transports Licensed Products from its United States
Facility and/ or its United States distribution site/ warehouse to a European
distribution site/ warehouse or Facility, if any, then delivers such Licensed
Products to Buyer’s designated distribution sites in the Licensed Territory, the
Steering Committee shall promptly meet to establish in good faith a system
whereby Buyer does not bear any such costs in excess of those that would have
been incurred if Seller had delivered such Licensed Products directly from its
United States Facility or distribution site/ warehouse to Buyer’s designated
distribution sites in the Licensed Territory.
 
(e) Seller shall maintain a cGMP quality control program, as required by
governmental regulations in the Licensed Territory, with respect to the
Manufacture of Licensed Products. Seller will perform appropriate testing
programs, and provide Buyer with documentation arising from such testing
programs, as may be agreed to by the parties or required by any applicable
regulatory authority. Finished Licensed Product testing for release in the
Licensed Territory or required by the EMEA for Licensed Product received by
Buyer shall be performed by Seller at its designated approved testing site and
paid for by Seller for Licensed Product shipped to Buyer. Seller shall provide
Buyer with each Licensed Product shipment with the corresponding certificate of
analysis conducted in a country of the European Union, certifying that each
delivery of Licensed Product was produced and tested in compliance with (i) the
Specifications, (ii) cGMP requirements and (iii) all applicable regulatory
documents. The parties will discuss in good faith the possibility that the
quality control for Licensed Product in the European Union (“EU-QC”) shall be
conducted by Buyer for an agreed upon fee to be paid by Seller. Should,
ultimately, Buyer not be the agreed upon party to conduct EU-QC, Seller shall
use its best commercial efforts to provide that certain equipment acquired, as
of the date hereof, by Buyer for the purposes of conducting such EU-QC shall be
purchased by such agreed upon Unrelated Third Party that shall conduct the
EU-QC.
 
 
4

--------------------------------------------------------------------------------


 
(f) Buyer may reject any portion of any shipment of Licensed Product which does
not conform with the Specifications. In order to reject a shipment, Buyer must
(i) give notice to Seller of Buyer’s intent to reject the shipment within thirty
(30) days of receipt together with a detailed written indication of the reasons
for such possible rejection, and (ii) as promptly as reasonably possible
thereafter, but in any event within an additional thirty (30) days, provide
Seller with notice of final rejection and the full basis therefor. After notice
of intent to reject is given, Buyer shall cooperate with Seller in determining
whether rejection is necessary or justified. If such notices of intent to reject
and final rejection are not timely received, Buyer shall be deemed to have
accepted such delivery of Licensed Product and to have waived all claims for
non-conformity with the Specifications, damage, defect or shortage, other than
claims for latent defects not capable of discovery by Buyer upon physical
examination. In the event of latent defects not capable of discovery by Buyer
upon physical examination, Buyer shall inform Seller within fifteen (15) days of
discovering any such defect. Buyer shall be entitled to an offset of the
Licensed Product Purchase Price (reduced, however, by any customs or other
charges related thereto that are recoverable or avoidable by Buyer) of properly
rejected Licensed Products at the time they are ultimately rejected, provided
that if Seller disputes the rejection, refund shall be made, if at all, at the
time the dispute is finally resolved. Seller shall notify Buyer as promptly as
reasonably possible (but in any event no later than thirty (30) days after
receipt of Buyer’s final rejection notice) whether it accepts Buyer’s basis for
any rejection. In the event Seller disputes Buyer’s rejection, the parties will
select a mutually agreeable independent third party laboratory which shall
determine whether the rejected Licensed Products meet the applicable
Specifications and shall confirm or dissent from Buyer’s rejection of Licensed
Products. If the parties are unable to agree on a laboratory firm within thirty
(30) days after receipt of Buyer’s final rejection notice, the laboratory shall
be appointed by computer generation of a random number, with an even number
signifying Seller’s right to designate the laboratory and an odd number
designating Buyer’s right to designate the laboratory. If the independent tester
confirms Buyer’s rejection, Seller will pay the fees of the tester, and if the
tester dissents from Buyer’s rejection, Buyer will pay the fees.
 
(g) Whether or not Seller accepts Buyer’s basis for rejection, promptly on
receipt of a notice of rejection, Seller shall use its commercially reasonable
efforts, at Buyer’s request, to provide replacement Licensed Product, which
shall be purchased by Buyer as provided in this Agreement as soon as reasonably
practicable.
 
(h) Unless Seller requests the return to it of a rejected batch within sixty
(60) days of receipt of Buyer’s final notice of rejection, Buyer shall, at
Seller’s cost, destroy such batch promptly and provide Seller with certification
of such destruction. Buyer shall, upon receipt of Seller’s request for return,
promptly dispatch said batch to Seller, at Seller’s cost.
 
 
5

--------------------------------------------------------------------------------


 
(i) No change to the Specifications shall be effective unless the same shall be
required or permitted by any regulatory agency having jurisdiction over (i) any
country in the Licensed Territory, (ii) Buyer or (iii) the Licensed Products
(and if not required, shall be agreed to in writing by Buyer and Seller). Seller
shall give Buyer advance notice of any change to the Specifications required by
a regulatory agency.


2.2 Transfer Pricing. Buyer shall purchase Licensed Products from Seller at a
“Transfer Price” that is determined on a Licensed Product-by-Licensed Product
basis and otherwise as follows:
 
(a) With respect to Surfaxin® for RDS and/ or BPD, the Transfer Price to be paid
by Buyer to Seller will be the sum of the following:
 
 

(i)  
[***]% of Seller’s Cost of Goods for the subject Licensed Product supplied for
the Licensed Territory;

 
 

(ii)  
Seller’s royalty obligations due with respect to the subject Licensed Product
sold by Buyer in the Territory; and,

 
 

(iii)  
X% of Net Sales of the subject Licensed Product in the Territory (to be
determined on a country-by-country basis).

 
 
Provided, however, that the Transfer Price determined in accordance with this
Section 2.2(a) shall be equal to [***]% of Net Sales of the subject Licensed
Product in the Territory (to be determined on a country-by-country basis).
 
 
(b) With respect to the Licensed Product for the treatment of ARDS, the Transfer
Price to be paid by Buyer to Seller will be the sum of the following:
 
 

(i)  
[***]% of Seller’s Cost of Goods for the subject Licensed Product supplied for
the Licensed Territory;

 
 

(ii)  
[***]% of Seller’s royalty obligations due with respect to the subject Licensed
Product sold by Buyer in the Territory; and,

 
 

(iii)  
X% of Net Sales of the subject Licensed Product in the Territory (to be
determined on a country-by-country basis).

 
 
Provided, however, that the percentage to be determined pursuant to Section
2.2(b)(iii), above, shall be mutually determined in good faith by
 
 
Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
 
6

--------------------------------------------------------------------------------


 
 
the parties (X) within 6 months of the date of completion of a Phase 3 clinical
trial for the subject Licensed Product (defined as the date when all substantive
data shall be available to the parties) and (Y) based upon a methodology that is
intended to ensure that both Buyer and Seller achieve reasonable profits with
respect to the Licensed Product; provided, however, that in no case shall the
Transfer Price be lower than [***]% or higher than [***]% of Net Sales of the
subject Licensed Product in the Territory (to be determined on a
country-by-country basis).
 
 
(c) With respect to all other Licensed Products, the Transfer Price (determined
on a Licensed Product-by-Licensed Product basis) to be paid by Buyer to Seller
will be the sum of the following (provided, however, that this Section 2.2(c)
shall specifically exclude any New Products, as such term is defined in Section
2.5 of the Revised Collaboration Agreement):
 
 

(i)  
[***]% of Seller’s Cost of Goods for the subject Licensed Product supplied for
the Licensed Territory;

 
 

(ii)  
[***]% of Seller’s royalty obligations due with respect to the subject Licensed
Product sold by Buyer in the Territory; and,

 
 

(iii)  
X% of Net Sales of the subject Licensed Product in the Territory (to be
determined on a country-by-country basis).

 
 
Provided, however, that the percentage to be determined pursuant to Section
2.2(c)(iii), above, shall be mutually determined in good faith by the parties
(X) within 6 months of the date of completion of a Phase 3 clinical trial for
the subject Licensed Product (defined as the date when all substantive data
shall be available to the parties) and (Y) based upon a methodology that is
intended to ensure that both Buyer and Seller achieve reasonable profits with
respect to the Licensed Product; provided, however, that the parties acknowledge
that it is their mutual intent that the target Transfer Price determined
pursuant to this Section 2.2(c) shall be [***]% and, further, that in no case
shall the Transfer Price be lower than [***]% or higher than [***]% of Net Sales
of the subject Licensed Product in the Territory (to be determined on a
country-by-country basis).
 
For the avoidance of doubt, the parties hereby acknowledge and agree that the
Transfer Price for each Licensed Product determined in accordance with this
Section 2.2 shall be determined by the parties in good faith and shall be based
upon a mutually agreeable methodology that is intended to ensure that both Buyer
and Seller achieve reasonable profits with respect to sales thereof.


Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
 
7

--------------------------------------------------------------------------------


2.3 Reports, Reconciliation and Audit, Transfer Price Payments.
 
(a)  Seller shall invoice Buyer on the date of each shipment of Licensed
Products delivered by Seller to Buyer, its Affiliates or sublicensees at the
Licensed Product Purchase Price. Buyer shall pay Seller’s invoices no later than
thirty (30) days following the date of the applicable invoice by electronic
funds transfer in immediately available funds to such bank account(s) as Seller
shall designate. Notification as to the date and amount of any such electronic
funds transfer shall be provided to Seller at least two (2) Business Days prior
to such transfer.


(b) Reports. Buyer, within 30 days after the first day of January, April, July,
and October of each contract year, shall deliver to Seller a true and accurate
report giving such particulars on a monthly basis of each of the Licensed
Products: (i) shipped and invoiced by Seller to Buyer; (ii) invoiced by Buyer
and its Affiliates and sublicensees to Unrelated Third Parties; (iii) the gross
sales of such Licensed Products (disclosing the quantity of each of the Licensed
Products) and the calculation of Net Sales thereon; (iv) the calculation, in
accordance with Section 2.2 of this Agreement, of the Transfer Prices thereon,
in each case during the preceding 3 months under this Agreement (each a
“Contract Quarter”) as are pertinent to perform an accounting of amounts due
under this Agreement and (v) the difference between the Transfer Price and the
Licensed Product Purchase Price invoiced by Seller in the Contract Quarter (the
“Balance”). The reports referred to herein (each a “Report”) shall be separately
delineated not only with respect to the Licensed Products but also with respect
to the different countries of the Licensed Territory and shall be in a standard
format agreed by Buyer and Seller prior to the first Report delivery. Transfer
Price amounts owed by Buyer to Seller shall be calculated on a
product-by-product and country-by-country basis taking into account, in each
instance, the average of the Euro/ U.S. Dollar exchange rate for the first and
last business day of each month of the Contract Quarter as quoted in the New
York version of the Wall Street Journal.


(c) Balance Payments. Balance amounts owed by Buyer to Seller under this Section
2.3 shall be paid in U.S. Dollars and shall be free of all withholdings of any
nature whatsoever (including, without limitation, withholding taxes, monetary
transfer fees, or similar taxes and charges), and in the event any withholding
is required, Buyer shall pay the same together with such additional amount as is
required so that each such payment shall be, under any circumstances and in any
event, in the amount as set forth or referred to herein. Balance amounts shall
be payable within five (5) Business Days of receipt by Buyer of the relevant
invoice issued by Seller that shall be in accordance with the applicable Report
(as set forth in Section 2.3(b)) by electronic funds transfer in immediately
available funds to such bank account(s) as Seller shall designate. Notification
as to the date and amount of any such electronic funds transfer shall be
provided to Seller at least two (2) Business Days prior to such transfer.
 
 
8

--------------------------------------------------------------------------------



 
(d) Reconciliation and Audit. 



(i)  
Reconciliation. Within 15 days of Seller’s receipt of a Report provided by Buyer
to Seller in accordance with Section 2.3(b), Seller shall inform Buyer in
writing of Seller’s assent or non-assent with respect to the calculations
contained therein. In the event that Seller does not agree with such
calculations, it shall notify Buyer of the reasons therefor and the parties
hereby agree to promptly discuss and reconcile any material differences in the
calculation of Transfer Price amounts owed by Buyer to Seller and make
appropriate adjustment with respect thereto.

(ii)  
Audit. Each party shall keep such records as are necessary to determine
accurately the sums due under this Agreement. Such records shall be retained by
the party (in such capacity, the “Recording Party”) and, at any time during the
applicable contract year and for 3 contract years thereafter, at the prior
written request and expense of the other party, shall be made available for
inspection, review, and audit during normal business hours, by an
internationally recognized independent certified public accounting firm
appointed by such other party and reasonably acceptable to the Recording Party
for the sole purpose of verifying the Recording Party’s accounting reports and
payments made or to be made pursuant to this Agreement; provided, however, that
such audits may not be performed by either party more than once per contract
year.  The results of each inspection, if any, shall be binding on both parties
except in the event of fraud. The auditing party shall pay for such inspections,
except that in the event where the adjustment shown by such inspection is
greater than 10% of the amount incurred, then the Recording Party shall pay for
such inspection.



ARTICLE III
PRODUCTION OF PRODUCTS
Section 3.1. Manufacturing of Licensed Products.


(a) Until such time, if any, as a Seller-owned manufacturing facility (an “Owned
Facility”) is qualified for the manufacture of Licensed Products sold to Buyer
hereunder, Seller shall manufacture or have manufactured the Licensed Products
sold to Buyer hereunder at a contract manufacturing facility (a “Contract
Facility”) selected by Seller and reasonably acceptable to Buyer. The parties
hereby acknowledge and agree that it is the intent of the Seller that as soon as
it may be practicable Seller shall maintain at least one alternate production
site for Licensed Products sold to Buyer hereunder, which alternate production
site, if a Contract Facility, shall also be selected by Seller and reasonably
acceptable to Buyer. Seller may also satisfy its obligation for an alternate
manufacturing facility through a sublicensing arrangement complying with Section
3.2.
 
 
9

--------------------------------------------------------------------------------



 
(b) Seller shall be responsible for obtaining and maintaining all necessary
licenses, registrations, authorizations and approvals (other than such licenses,
registrations, authorizations and approvals that are required to be obtained or
made by an owner or operator of a Contract Facility) which are necessary to
manufacture, handle, store, label, package, transport and ship Licensed Products
under cGMP conditions and in accordance with other regulatory requirements.


(c) Seller shall provide Buyer with copies of any correspondence sent from
Seller to governmental entities relating to the manufacturing, handling,
storage, labeling, packaging, transportation or shipment of Licensed Products at
the time such correspondence is sent by Seller, purged of Seller proprietary
and/or confidential information and trade secrets. Seller shall provide Buyer
with copies of any comments, responses, notices or other correspondence received
by Seller from any governmental entity relating to the foregoing matters within
five (5) Business Days of receipt of such correspondence by Seller, purged of
any Seller proprietary information and/or trade secrets.


(d) Seller shall furnish to Buyer (i) a summary of any report or correspondence
issued by a governmental entity (or a third party authorized by a governmental
entity) in connection with a visit or inquiry relating to any Owned Facility or,
to the extent Seller is provided with such information, any Contract Facility,
including but not limited to, any FDA Form 483 or warning letter and (ii) not
later than ten (10) Business Days after the time Seller provides such to a
governmental entity, summaries of any and all proposed responses or explanations
relating thereto, in each case purged of trade secrets or other confidential or
proprietary information of Seller. After the filing of a response with the
appropriate governmental entity, Seller will notify Buyer of any further oral
and/or written contacts with a governmental entity (or a third party authorized
by a governmental entity) relating to the manufacturing, handling, storage,
labeling, packaging, transportation or shipment of Licensed Products.


(e) If requested in writing by Buyer, Seller shall permit Buyer to inspect, once
per year, during normal business hours, Seller’s Facilities and manufacturing
records to the extent Buyer deems it reasonably necessary to enable Buyer to
verify compliance with any statutory or regulatory requirements to which Buyer
is subject and which are applicable to the manufacture and/or packaging of
Licensed Products. Notwithstanding the foregoing, Buyer shall have the right to
inspect Seller’s Facilities and manufacturing records at any time, in the event
that there is a quality or regulatory problem with any Licensed Product. If, as
a result of any such inspection, Buyer reasonably and in good faith concludes
that Seller is not in compliance with any regulatory obligations or requirements
applicable to Buyer, Buyer shall so notify Seller in writing, specifying such
areas of noncompliance in reasonable detail and Seller shall remedy the problems
identified.
 
 
10

--------------------------------------------------------------------------------



 
(f) Seller agrees to use all reasonable efforts to promptly rectify or resolve
any deficiencies noted by a governmental entity (or third party authorized by a
governmental entity) in a report or correspondence issued to Seller with respect
to an Owned Facility or a Contract Facility.


Section 3.2. Subcontracting. It is understood and agreed that Seller shall have
the right in connection with its performance hereunder to contract with such
third parties as Seller deems advisable to manufacture Licensed Products,
provided that (i) manufacture and/or quality control by any such third party has
been authorized by the competent regulatory authorities in the Licensed
Territory, (ii) Seller shall provide Buyer with not less than fifteen (15)
Business Days’ advance notice of its intent to contract with any third party and
shall identify such third party to Buyer, (iii) Buyer may audit Seller’s
contractor’s qualifications and (iv) Seller shall remain fully liable for its
performance hereunder to the same extent as if such contractor had not been
engaged.


Section 3.3. Exclusivity. On a country-by country basis, for so long as the
Revised Collaboration Agreement remains in effect with respect to any such
country in the Licensed Territory, until such time as Buyer has a fully paid-up
license in such country in accordance with the terms of the Revised
Collaboration Agreement, Seller shall supply Licensed Products only to Buyer
intended for distribution within such country.


Section 3.4. Allocation of Supplied Licensed Products. In the event of shortage
or inability to timely supply the required Licensed Product, Seller undertakes
and agrees that the amounts of Licensed Products available shall be allocated on
an equitable basis according to forecasts received and that Buyer shall not be
treated less favorably than Seller, its Affiliates and other distributors and/or
sublicensees.


ARTICLE IV
QUANTITY FORECASTS; ORDERS
 
Section 4.1. Forecasts. (a) In order to assist Seller in planning its
production, commencing sixty (60) days prior to the calendar month in which the
First Commercial Sale of Licensed Products takes place in any country in the
Licensed Territory, Buyer shall provide Seller with a twelve (12) month rolling
forecast of the quantities of such Licensed Product required by Buyer, by month,
for the following twelve (12) months. The first three (3) months of such
projections shall constitute a binding commitment to order the quantity of such
Licensed Product forecast for such period, provided that with respect to the
first twelve (12) months following such First Commercial Sale of Licensed
Products in any country in the Licensed Territory, only the first month’s
forecast with respect to such country shall be binding provided that the portion
of such forecast relating to such country is separately stated and is so
indicated. Projections for months four (4) through twelve (12) (or, as provided
above with respect to product launches in the Licensed Territory, months two (2)
through twelve (12)) shall be made in good faith and shall constitute Buyer’s
best estimates of future orders, but shall not be binding on Buyer. Updated
twelve (12) month forecasts will be provided at the beginning of each succeeding
calendar month for the twelve (12) month period commencing sixty (60) days
thereafter. Buyer’s forecast shall also describe anticipated regulatory
modifications to any English language version of Licensed Product labeling
proposed by Seller. Seller shall, no later than fifteen (15) Business Days after
receipt of each such forecast, notify Buyer in writing of any prospective
problems of which Seller is aware of that might prevent Seller from meeting
Buyer’s forecast order quantities or estimated delivery dates.
 
 
11

--------------------------------------------------------------------------------



 
(b) Notwithstanding Buyer’s obligation to provide forecasts as set forth in
Section 4.1(a), Buyer hereby agrees that it shall provide Seller with its firm
purchase orders for Licensed Product in accordance with the lead-times and batch
size increments to be specified by Seller in writing as soon as reasonably
practicable but in any event before Buyer places its first order for Licensed
Products, such lead-times and batch sizes to be applicable during the term of
this Agreement unless otherwise agreed in writing by the parties; provided,
however, that Buyer shall have the right, up to the date of manufacture, to
issue binding change orders to increase or decrease such purchase orders with
the consent of Seller, which shall not be unreasonably withheld so long as Buyer
agrees to compensate Seller for any damages suffered by Seller as a consequence
of such change order (including damages attributable to loss of allocable
overhead recoupment, but excluding loss of profit), provided that Seller shall
advise Buyer before carrying out any change order of Seller’s estimated
increased cost of doing so. Buyer agrees to accept partial shipments of Licensed
Products should, for any reason, it become necessary to ship in advance of order
completion, provided that Seller shall (i) give advance written notice to Buyer
of such shipment and (ii) bear any additional cost to Buyer of receiving
Licensed Products in partial shipments. Seller shall make all commercially
reasonable efforts to comply with any revisions to purchase order requirements
consistent with the provisions of Section 4.1(a) and this Section 4.1(b).
Seller, within ten (10) Business Days after the date that a purchase order is
issued to it, shall acknowledge receipt of Buyer’s order and confirm in writing
that the order can be supplied. For purposes hereof, a purchase order will be
deemed issued on the earlier of (i) the date that Seller receives the purchase
order via mail and (ii) the date of receipt of the telecopied purchase order.


Section 4.2. Purchase Order Contents. (a) Each purchase order shall specify the
quantity, concentration and container size of Licensed Product ordered within
the Specifications, and the required delivery schedule. Seller shall use
reasonable commercial efforts to deliver each shipment of Licensed Product
within five (5) days of the delivery dates specified in the delivery schedule
set forth in Buyer’s purchase order relating thereto (provided that in no event
shall any such delivery dates be less than the lead time established pursuant to
Section 4.1(b), unless otherwise consented to by Seller) using carriers mutually
agreeable to Buyer and Seller. Seller shall use commercially reasonable efforts
to accommodate “Rush” orders from Buyer.
 
 
12

--------------------------------------------------------------------------------



 
(b) When all appropriate validation and quality control release criteria for a
particular shipment of Licensed Product have been met (the “Release Date”),
Seller shall notify Buyer in writing of the expected delivery dates (including
details of destination, date and time) to enable delivery and receipt to be
coordinated. Title and risk of loss to Licensed Products shall pass to Buyer
upon delivery of Licensed Products by Seller to the carrier.


Section 4.3. Packaging. (a) Licensed Products shall be delivered to Buyer as
finished goods in final packaged and labeled form, quality controlled in
accordance with Section 2.1(e) and ready for resale to the ultimate customer and
in accordance with the packaging requirements set forth in the Marketing
Regulatory Approvals.


(b) Buyer shall distribute all Licensed Products as packaged by Seller in
accordance with Section 4.3(a). In no event shall any Licensed Products be
repackaged or reconfigured by Buyer without Seller’s prior written consent.


Section 4.4. Labeling. With respect to each country in the Licensed Territory,
prior to distribution of a Licensed Product, Buyer shall provide Seller with
evidence of the regulatory approval of labeling specifications for such Licensed
Product in such country and any variations required by the applicable regulatory
agency. All such materials shall be provided to Seller together with a proper
English translation. Seller shall distribute Licensed Products bearing only
labeling supplied or approved by Buyer and in accordance with such regulatory
requirements.


ARTICLE V
CERTAIN OBLIGATIONS OF BUYER
 
Buyer agrees to ascertain and comply with all applicable laws and regulations
and standards of industry or professional conduct in connection with the use,
distribution or promotion of the Licensed Products, including without
limitation, those applicable to product claims, labeling, approvals,
registrations and notifications, and also to obtain Seller’s prior written
consent to all claims, labels, instructions, packaging or the like, which
consent shall not be unreasonably withheld.
 
 
13

--------------------------------------------------------------------------------


ARTICLE VI
REGULATORY MATTERS
Section 6.1. Information Regarding Regulatory Approvals. Seller shall promptly
advise Buyer in matters pertaining to U.S. regulatory requirements relating to
Seller’s activities hereunder. Seller shall also provide to Buyer reasonable
advance notice of any regulatory submission containing information or data
provided by Buyer to Seller which Seller intends to disclose to regulatory
agencies under this Agreement.


Section 6.2. Quality Control Program; Additional Testing Programs. Seller shall
maintain a quality control program consistent with cGMP, as required by the FDA
and/or any other governmental entity in the Licensed Territory, with respect to
Seller’s manufacture of Licensed Products hereunder. In addition, Seller will
perform such additional testing programs, and provide Buyer with documentation
arising from such testing programs, as may be agreed to by Buyer and Seller or
required by any applicable regulatory authority.
 
Section 6.3. Retention of Samples. Seller shall retain as samples such
quantities of Licensed Products from each batch of Licensed Product as Buyer
shall reasonably request. Retained samples shall be maintained in a suitable
storage facility for one (1) year past the product’s expiration date. All such
samples shall be available for inspection and testing by Buyer at reasonable
times and upon reasonable notice.


Section 6.4. Recalls. Buyer shall notify Seller promptly if any Licensed Product
is the subject of a recall, market withdrawal or correction within the Licensed
Territory (a “Recall”), and Buyer and/or its designee shall have sole
responsibility for the handling and disposition of such Recall. Buyer and/or its
designee shall bear the costs of all Recalls of Licensed Products except to the
extent that such Recall shall have been the result of Seller’s breach of any of
the warranties set forth in this Agreement and/or the Revised Collaboration
Agreement, in which case Seller will promptly reimburse Buyer to such extent for
actual, direct costs sustained as a result of the Recall. In the event that
Seller disputes Buyer’s determination that the fault is due to Seller and/or to
its agent, the parties will select a mutually agreeable outside consulting firm
which will be instructed to review the applicable information and data and to
confirm or dissent from Buyer’s determination. If the consulting firm confirms
Buyer’s determination, Seller will pay the fees of such consulting firm. Buyer
and/or its designee shall maintain records of all sales of Licensed Products and
customers sufficient to adequately administer a Recall, market withdrawal or
correction for a period of three (3) years after termination or expiration of
this Agreement. Except as required by law, Buyer and/or its designee shall serve
as the sole point of contact with the applicable governmental entity concerning
any Recall within the Licensed Territory with respect to Licensed Products and
Seller shall serve as the sole point of contact with the FDA with respect to any
Recall. In the event that Seller is required to communicate with the FDA with
respect to Recall of Licensed Products, Seller shall within one (1) Business Day
notify Buyer of such communication.
 
 
14

--------------------------------------------------------------------------------




ARTICLE VII
TERMINATION; RIGHTS AND OBLIGATIONS UPON
TERMINATION


Section 7.1. Term. This Agreement shall commence on the date hereof and shall
continue in effect with respect to each Licensed Product in each country in the
Licensed Territory, unless the parties mutually agree to extend such term, for
so long as the Revised Collaboration Agreement remains in effect with respect to
such Licensed Product in such country(ies).


Section 7.2. Termination for Default. If either party materially defaults in the
performance of any material agreement, condition or covenant of this Agreement
and such default or noncompliance shall not have been remedied, or steps
initiated to remedy the same to the other party’s reasonable satisfaction,
within ninety (90) days (or thirty (30) days in the case of non-payment) after
receipt by the defaulting party of a notice thereof from the other party, the
party not in default may terminate this Agreement. A material breach or default
of this Agreement shall be considered as a material breach or default under the
Revised Collaboration Agreement, and Section 8.2 of the Revised Collaboration
Agreement shall apply.


Section 7.3 Rights and Obligations on Expiration or Termination. Except to the
extent expressly provided to the contrary, the following provisions shall
survive the termination of this Agreement: Sections 6.3 and 6.4 and Articles I
and VIII through X. Any rights of Seller to payments accrued through termination
as well as obligations of the parties under firm orders for purchase and
delivery of Licensed Products at the time of such termination shall remain in
effect, except that in the case of termination under Section 7.2, the
terminating party may elect whether obligations under firm orders will remain in
effect and except that Seller will have no obligation with respect to delivery
dates more than three (3) months after termination.


ARTICLE VIII
WARRANTIES; REPLACEMENT OF PRODUCTS; INSURANCE
 
Section 8.1. Warranties. Seller warrants to Buyer for itself and on behalf of
its subcontractors and agents who assume any of Seller’s obligations hereunder
that (i) when shipped to Buyer by Seller, the Licensed Products will conform to
the Specifications, as then in effect, and will not be (A) adulterated or
misbranded within the meaning of the Food, Drugs & Cosmetic Act or (B) be an
article which may not, under the provisions of the Food, Drugs & Cosmetic Act,
be introduced into interstate commerce, and (ii) any Facility used by Seller
will remain in compliance with cGMP at all times during the term of this
Agreement and (iii) Seller shall obtain and maintain all necessary permits,
registrations and licenses necessary to carry out its obligations pursuant to
this Agreement. The foregoing warranties are the only warranties made by Seller
with respect to the Licensed Products delivered hereunder, and may only be
modified or amended by a written instrument signed by a duly authorized officer
of Seller and duly authorized officer of Buyer. THE EXPRESS WARRANTIES CONTAINED
IN THIS ARTICLE 8 ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTIBILITY OR FITNESS FOR A
PARTICULAR USE.
 

 
15

--------------------------------------------------------------------------------


Section 8.2. Replacement of Licensed Products. Any Licensed Products delivered
to Buyer by Seller which do not conform to the Specifications and are properly
rejected as set forth in Article 2, or which are otherwise not in compliance
with the warranties made in Section 8.1, shall be replaced, or Buyer’s account
may be credited, at Buyer’s election. The remedy of replacement or credit shall
not be available if and to the extent that such nonconformance was caused by
Buyer’s misuse, unauthorized modification, neglect, improper testing or improper
storage, including without limitation storage at inappropriate temperatures,
transportation, use beyond any dating provided, by accident, fire or other
hazard. THE EXPRESS OBLIGATIONS STATED IN THIS SECTION 8.2 AND IN SECTIONS 2.1
AND 8.3 ARE IN LIEU OF ALL OTHER LIABILITIES OR OBLIGATIONS OF SELLER FOR
DAMAGES, INCLUDING BUT NOT LIMITED TO DIRECT OR CONSEQUENTIAL DAMAGES, ARISING
OUT OF OR IN CONNECTION WITH THE DELIVERY, USE OR PERFORMANCE OF THE PRODUCTS.


Section 8.3. Insurance. Buyer and Seller shall maintain during the term of this
Agreement products liability insurance policies, covering their respective
obligations under this Agreement, issued by reputable insurance companies under
ordinary terms and conditions in the pharmaceutical industry and will prove the
existence thereof to the other party if so requested.


ARTICLE IX
MISCELLANEOUS
 
Section 9.1. Entire Agreement This Agreement constitutes the entire agreement
and understanding between the parties as to the subject matter hereof. All prior
negotiations, representations, agreements, contracts, offers and earlier
understandings of whatsoever kind, whether written or oral between Seller and
Buyer in respect of the subject matter of this Agreement, are superseded by,
merged into, extinguished by and completely expressed by this Agreement
(including, without limitation, the Supply Agreement dated March 6, 2002, and
the Supply Agreement dated October 26, 1999, in each case between Buyer and
Seller). No aspect, part or wording of this Agreement may be modified except by
mutual agreement between the Seller and Buyer taking the form of an instrument
in writing signed and dated by duly authorized representatives of both Seller
and Buyer. The representation and warranties made by Licensor (i.e. Seller) and
Licensee (i.e. Buyer) in the Revised Collaboration Agreement are incorporated
herein by reference, provided that no breach of such representations and
warranties shall be the basis for the termination of this Agreement unless the
Revised Collaboration Agreement is terminated simultaneously.
 
 
16

--------------------------------------------------------------------------------



 
Section 9.2. Notices Any notice or communication or permitted to be given by
this Agreement shall be given by post-paid, first class, registered or certified
mail or reputable courier service addressed to:


In the case of Seller:            Discovery Laboratories, Inc.
2600 Kelly Drive
Warrington, Pennsylvania 18976
Attention:     David L. Lopez, Esq., CPA
Senior Vice President and General
Counsel


With a copy to:                    Dickstein Shapiro Morin & Oshinsky, LLP
1177 Avenue of the Americas,
New York, NY 10036-2714
Attn: Ira L. Kotel, Esq.
Facsimile: (212) 997-9880


In the case of Buyer:           Laboratorios del Dr. Esteve, S.A.
Av. Mare de Déu de Montserrat, 221
08041 Barcelona (Spain)
Attention: Development Director
Facsimile: (34) 93 433 00 72
 
With a copy to:                    JAUSAS
Av. Diagonal 407 bis, 10th Floor
08008 Barcelona (Spain)
Attention: Hector Jausas
Facsimile: (34) 93 415 20 51
 
Such addresses may be altered by notice so given. If no time limit is specified
for a notice required or permitted to be given by this Agreement, the time limit
therefor shall be ten (10) Business Days, not including the day of mailing.
Notice shall be considered made as of the date of deposit with the appropriate
Post Office or courier service.
 
Section 9.3. Governing Law. This Agreement and its effect are subject and shall
be construed and enforced in accordance with the laws of the State of New York,
United States (without giving effect to the principles of conflict of laws),
except as to any issue which depends upon the validity, scope or enforceability
of any patent within the Patent Rights, which issue shall be determined in
accordance with the applicable patent laws of the country of such patent.

 
17

--------------------------------------------------------------------------------


 
Section 9.4. Representations regarding Authorization; Organization; Corporate
Action; No Conflicts. Each party hereto severally represents and warrants that
it is a duly organized and validly existing corporation and/or partnership under
the laws of its jurisdiction of incorporation, and has taken all required
corporate action to authorize the execution, delivery and performance of this
Agreement and the Revised Collaboration Agreement and perform all of its
obligations hereunder and thereunder; the execution and delivery of this
Agreement and the Revised Collaboration Agreement and the consummation of the
transactions contemplated herein and therein do not violate, conflict with, or
constitute a default under its charter or similar organization document, its
by-laws or the terms or provisions of any material agreement or other instrument
to which it is a party or by which it is bound, or any order, award, judgment or
decree to which it is a party or by which it is bound; and upon execution and
delivery, this Agreement and the Revised Collaboration Agreement will constitute
the legal, valid and binding obligation of it. The persons signing on behalf of
each of the parties hereby warrant and represent that they have the authority to
execute this Agreement and the Revised Collaboration Agreement on behalf of the
party for whom they have signed.
 
Section 9.5. Registration. Buyer shall take all reasonable and necessary steps
to register this Agreement in any country where such is required to permit the
transfer of funds and/or payment of amounts due to Seller hereunder or is
otherwise required by the government or law of such country to effectuate or
carry out this Agreement. Notwithstanding anything contained herein but subject
to Section 9.4 hereof, Buyer shall not be relieved of any of its obligations
under this Agreement by any failure to register this Agreement in any country,
and, specifically, Buyer shall not be relieved of its obligation to make any
payment due to Seller hereunder at Seller’s address specified in Section 9.2
hereof, where such payment is blocked due to any failure to register this
Agreement.


Section 9.6. Headings. As used in this Agreement, singular includes the plural
and plural includes the singular, wherever so required by the context. The
headings appearing at the beginning of the numbered Articles and Sections hereof
have been inserted for convenience only and do not constitute a part of this
Agreement.


Section 9.7. Agency. Nothing herein shall be deemed to create an agency, joint
venture or partnership between the parties hereto.


Section 9.8 Dispute Resolution. (a) Internal Review. In the event that a
dispute, difference, claim, action, demand, request, investigation, controversy,
threat, discovery request or request for testimony or information or other
question arises pertaining to any matters which arise under, out of, in
connection with, or in relation to this Agreement (a “Dispute”) and either party
so requests in writing, prior to the initiation of any formal legal action, the
Dispute will be submitted to the Steering Committee, which will use its good
faith efforts to resolve the Dispute within ten (10) Business Days. If the
Steering Committee is unable to resolve the Dispute in such period, the Steering
Committee will refer the Dispute to the Chief Executive Officers (or equivalent
position) of Buyer and Seller. For all Disputes referred to the Chief Executive
Officers (or equivalent position), the Chief Executive Officers (or equivalent
position) shall use their good faith efforts to meet in person and to resolve
the Dispute within ten (10) Business Days after such referral.
 
 
18

--------------------------------------------------------------------------------



 
(b) Arbitration. If, pursuant to Section 9.8(a), within such ten (10) Business
Days or such other period as may be agreed upon between the parties, the dispute
remains unresolved, it shall be settled on application by either party by
arbitration conducted in the English language, in Stockholm (Sweden) in
accordance with the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the said rules.
The parties expressly agree to abide the award rendered. This provision shall
not prevent either party from addressing any competent court or tribunal in
order to seek interim measures.
 
(c) Costs. The parties shall bear their own costs in preparing for and
participating in the resolution of any Dispute, and the costs of mediator(s) and
arbitrator(s) shall be equally divided between the parties.
 
Section 9.9. Force Majeure. Notwithstanding any other provisions of this
Agreement, neither of the parties hereto shall be liable in damages for any
delay or default in performing hereunder if such delay or default is caused by
conditions beyond its control including but not limited to acts of God,
governmental restrictions, wars, or insurrections, strikes, floods, work
stoppages and/or lack of materials; provided, however, that the party suffering
such delay or default shall notify the other party in writing of the reasons for
the delay or default. If such reasons for delay or default continuous exist for
six (6) months, this Agreement may be terminated by either party.


Section 9.10. Assignment. Except as otherwise set forth in Sections 2.1 and 2.3
of the Revised Collaboration Agreement with respect to Buyer’s right to grant
sublicenses and appoint co-marketers and/or co-promoters, neither party hereto
may assign or transfer this Agreement or any rights or obligations hereunder
without the prior written consent of the other, except that a party may make
such an assignment without the other party’s consent to Affiliates or to a
successor to substantially all of the business of such party, whether in a
merger, sale of stock, sale of assets or other transaction. Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other party, expressly assume performance of such rights and/or
obligations. Any permitted assignment shall be binding on the successors of the
assigning party. Any assignment or attempted assignment by either party in
violation of the terms of this Section 9.10 shall be null and void and of no
legal effect.


Section 9.11. Successors and Assigns. Subject to Section 9.10, this Agreement
shall be binding upon and inure to the benefit of the permitted successors or
permitted assigns of Seller and Buyer respectively.


Section 9.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




19

--------------------------------------------------------------------------------


ARTICLE X
BASIS OF BARGAIN
 
 
EACH PARTY RECOGNIZES AND AGREES THAT THE WARRANTY DISCLAIMERS AND LIABILITY AND
REMEDY LIMITATIONS IN THIS AGREEMENT ARE MATERIAL, BARGAINED FOR BASES OF THIS
AGREEMENT AND THAT THEY HAVE BEEN TAKEN INTO ACCOUNT AND REFLECTED IN
DETERMINING THE CONSIDERATION TO BE GIVEN BY EACH PARTY UNDER THIS AGREEMENT AND
IN THE DECISION BY EACH PARTY TO ENTER INTO THIS AGREEMENT.
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first written above.


 

  DISCOVERY LABORATORIES, INC.    
 By:  
/s/ Robert J. Capetola    

--------------------------------------------------------------------------------

 
Name: Robert J. Capetola, Ph.D.
Title: President and Chief Executive Officer

 
 

  LABORATORIOS DEL DR. ESTEVE, S.A.    
  By:  
/s/ Antonio Esteve  

--------------------------------------------------------------------------------

 
Name:
Title:

 
 
 
20

--------------------------------------------------------------------------------


